Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2-4, 14-15 and 18 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 21-23, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 21-23 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 8, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Rashad L. Morgan on 17 June 2022.
The application has been amended as follows: Claim 18 is amended to include the contents of now-cancelled Claim 17 and to make the claim language commensurate in scope with the arguments filed 30 March 2022. Claims 21-23 have been rejoined, with Claim 21 amended to correct antecedent basis issues. The full amended claim set is recited below.
(Cancelled)
(Previously Presented) The fuel cell of claim 18, wherein two of the at least two other transition metals bind to hydrogen and/or carbon monoxide at least as strongly as Pd does.
(Currently Amended) The fuel cell of claim 18, wherein at least one of the at least two other transition metals binds to hydrogen and/or carbon monoxide more strongly than Pd does.
(Previously Presented) The fuel cell of claim 18, wherein two of the at least two other transition metals bind to hydrogen and/or carbon monoxide more strongly than Pd does.
5- 11. (Cancelled)
(Previously Presented) The fuel cell of claim 18, wherein the catalyst consists essentially of Pd, Co and W.
(Cancelled)
(Currently Amended) The fuel cell of claim [[1]] 18, wherein the substrate is non-metallic.
(Previously Presented) The fuel cell of claim 14, wherein the substrate is carbon.
– 17. (Cancelled)
(Currently Amended) A fuel cell comprising: 
a hydrogen oxidising fuel cell anode comprising a substrate and a catalyst, the catalyst comprising an alloy of Pd and at least two other transition metals, at least one of which binds to hydrogen and/or carbon monoxide at least as strongly as Pd does, wherein the catalyst comprises a PdCoW alloy; 
a cathode;
an electrolyte;
a fuel supply; and 
a supply of oxidant;
wherein the PdCoW alloy exhibits reduced absorption of hydrogen relative to unalloyed palladium.
(Previously Presented) A fuel cell according to claim 18 wherein the fuel supply supplies hydrogen gas.
(Previously Presented) A fuel cell according to claim 18 wherein the electrolyte comprises a proton exchange membrane.
(Rejoined- Currently Amended) A method of oxidising fuel in a fuel cell comprising supplying fuel to [[the]] an anode of the fuel cell, wherein the anode is as claimed in claim [[16]]18.
(Rejoined- Previously Presented) A method according to claim 21 wherein the fuel is hydrogen.
(Rejoined- Previously Presented) A method of generating electricity in a fuel cell according to claim 18 comprising supplying fuel to the anode and an oxidant to the cathode.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art is Lo (US 2013/0029252 A1), but it does not teach a hydrogen oxidising fuel cell anode comprising a PdCoW alloy catalyst wherein the PdCoW alloy exhibits reduced absorption of hydrogen relative to unalloyed palladium. It would not have been obvious to one of ordinary skill in the art before the effective filing date to modify the cathode catalyst of Lo to be a hydrogen oxidising fuel cell anode catalyst that exhibits the claimed hydrogen absorption.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY G HENSHAW whose telephone number is (571)272-8518. The examiner can normally be reached Monday-Friday from 10am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I. Cano can be reached on (313)446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Mary G Henshaw/Examiner, Art Unit 1723



/MILTON I CANO/Supervisory Patent Examiner, Art Unit 1723